         Case 1:19-cr-10335-DJC Document 151 Filed 08/19/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

       ______________________________
                                     )
       UNITED STATES OF AMERICA )
                                     )
             v.                      )               Case No. 19-cr-10335-DJC
                                     )
       TANMAYA KABRA,                )               FILED UNDER SEAL
                   Defendant.        )
                                     )
       ______________________________)

  GOVERNMENT’S ASSENTED-TO MOTION FOR LEAVE TO FILE UNDER SEAL
            ITS MOTION FOR AN ORDER OF RESTITUTION

       Pursuant to Local Rule 7.2, the Government requests the Court’s permission to file under

seal its Motion for An Order of Restitution.

       As grounds for this motion, the Government states as follows:

       1.      On April 8, 2019, defendant Tanmaya Kabra pled guilty to four counts of wire

fraud in violation of 18 U.S.C. § 1343. The Mandatory Victim Restitution Act of 1996

(“MVRA”) requires that a defendant convicted of any crimes involving fraud or deceit make

restitution to any victim of that offense. 18 U.S.C. §§ 3663A(a)(1), (c)(1)(A)(ii).

       2.      Consistent with the MVRA, the Government intends to move this Court for an

order requiring Kabra to make restitution to his victims. The Government anticipates that its

motion will identify Kabra’s victims by name, refer to the amount of their losses, and otherwise

describe and identify them.

       3.      Under the Crime Victim Rights Act, Kabra’s victims have the right to be treated

with respect for their dignity and privacy. 18 U.S.C. § 3771(a)(8). Accordingly, to protect the

privacy of Kabra’s victims, the Government requests leave to file its motion for restitution and
          Case 1:19-cr-10335-DJC Document 151 Filed 08/19/21 Page 2 of 3




the exhibits thereto under seal. If this motion is granted, the Government will file a redacted

version on the public docket removing victim-identifying information.

        4.      Counsel for Kabra has informed the Government that he assents to the

Government’s request for leave to file its motion for restitution under seal.

        WHEREFORE, the Government respectfully requests that the Court grant this Motion for

leave to file its motion for restitution under seal.

                                                       Respectfully submitted,

                                                       UNITED STATES OF AMERICA,

                                                       By its attorney,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                       /s/ Christopher Looney
                                                       Christopher Looney
                                                       James D. Herbert
                                                       Assistant U.S. Attorneys
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       617.748.3100

Dated: August 19, 2021
         Case 1:19-cr-10335-DJC Document 151 Filed 08/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                               /s/ Christopher Looney
                                               Christopher Looney
                                               Assistant United States Attorney

Dated: August 19, 2021
